  8:20-cv-00363-RGK-PRSE Doc # 10 Filed: 04/12/21 Page 1 of 1 - Page ID # 67




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LEILA MARIE MCCOY,

                     Plaintiff,                                8:20CV363

       vs.
                                                           MEMORANDUM
THE CONNECTION, ASHLEY LEWIS,                               AND ORDER
in her individual and prof cap; JESS, his
indiveidual and professional capacity;
and CAROLYN DRIVER,

                     Defendants.


      On February 17, 2021, the court ordered Plaintiff to file an amended complaint
within 30 days. (Filing 9.) The court warned Plaintiff that “[f]ailure to file an Amended
Complaint within 30 days will result in the court dismissing the case without further
notice to Plaintiff.” (Filing 9 at CM/ECF p. 9.) To date, Plaintiff has not filed an
amended complaint or taken any other action in this case.

      IT IS THEREFORE ORDERED:

       1.    This case is dismissed without prejudice for failure to prosecute this matter
diligently and for failure to comply with this court’s orders; and

      2.     Judgment shall be entered by separate document.

      DATED this 12th day of April, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judg
